 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                    Case No.: 2:14-cr-0012-JAD-NJK

 4              Plaintiff

 5 v.                                                                Order Denying Motion
                                                                     to Reinforce Judgment
 6 Darnell Maurice Smith,
                                                                           [ECF No. 55]
 7              Defendant

 8

 9             Defendant Darnell Maurice Smith was sentenced to eight months in the custody of the

10 Bureau of Prisons (BOP) after his supervised release was revoked. 1 In the judgment, the Court

11 recommended that Smith be designated to FCI Butner or another medical facility, 2 but Smith

12 reports that the BOP sent him to FCI Victorville, which lacks medical facilities for his needs. 3

13 Smith moves the Court to “reinforce the previous Judgment given so that [he] could be

14 designated to a FCI Institution [that] can fulfill [his] medical needs . . . .” 4

15             But Smith’s request is based on a misunderstanding. He believes that “the Court ordered

16 that Mr. Smith be designated to” a particular facility, when the Court merely recommended that

17 designation. Indeed, the Court lacks the power to “order” the BOP to place a prisoner anywhere

18 in particular because federal law gives the BOP the discretion to determine where to place an

19

20

21
     1
         ECF No. 54.
22   2
         Id.
23   3
         ECF No. 55.
     4
         Id.
 1 inmate. 5 At most, the Court can recommend a facility, but the BOP does not have to follow that

 2 recommendation.

 3            Because this Court did not—and could not—“order” the BOP to place Smith at FCI

 4 Butner or another appropriate medical facility, IT IS HEREBY ORDERED that Smith’s Motion

 5 to Reinforce Judgment [ECF No. 55] is DENIED.

 6            Dated: October 18, 2019

 7                                                         _________________________________
                                                                      _________________________
                                                           U.S. Districtt Ju
                                                                          JJudge
                                                                            uddgge Jennifereerr A.
                                                                                   Jennnifer    A Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     5
         18 U.S.C. § 3621(b).

                                                   2
